NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                    :
    Dr. Christine LENTZ and                         :
    Lynn PETROZZA,                                  :
                                                    :         Civil No. 17-4515 (RBK/JS)
                   Plaintiffs,                      :
                                                    :         OPINION
             v.                                     :
                                                    :
    Dr. Kathleen TAYLOR, et al.,                    :
                                                    :
                   Defendants.                      :
                                                    :
                                                    :

KUGLER, United States District Judge:

         THIS MATTER comes before the Court on Defendants Kathleen Taylor and Ocean City

Board of Education’s Motion to Dismiss Plaintiffs’ Amended Complaint [Doc. No. 46],

Defendants DFDR Consulting, LLC’s Motion to Dismiss Plaintiffs’ Amended Complaint [Doc.

No. 49], and Defendants Comegno Law Group, P.C., Jeffrey R. Caccese, Esq., and Mark G.

Toscano, Esq.’s Motion to Dismiss Plaintiffs’ Amended Complaint [Doc. No. 50]. The Court

henceforth refers to Dr. Christine Lentz as “Plaintiff” and refers to Dr. Christine Lentz and Lynn

Petrozza collectively as “Plaintiffs.”1 For the reasons set forth in the following Opinion, the

motions to dismiss are GRANTED and Plaintiffs’ Amended Complaint is DISMISSED.




1
  The allegations in this matter almost exclusively involve Dr. Christine Lentz. As detailed in the
Opinion below, Lynn Petrozza is only a relevant party to this lawsuit to the extent that she brings
a claim for loss of consortium as Lentz’s partner.
I.      BACKGROUND2

        This case involves an alleged conspiracy to remove and criminally charge a public-school

teacher. Plaintiff claims that her role as a salary negotiator with the school board placed her in

the cross-hairs of a vast conspiracy. A group of lawyers, consultants, and school officials – all

acting in cahoots – falsely claimed that Plaintiff had illegally accessed the school

superintendent’s email. Then, through a fraudulent investigation, these Defendants fabricated

and withheld evidence for the sole purpose of removing Plaintiff from her position at the school.

Plaintiff not only resigned her position, but subsequently faced criminal charges for theft. After

a jury acquitted her in the criminal action, Plaintiff filed the instant lawsuit against the

superintendent, the school board, and others, alleging various constitutional and state law

violations.

                                                        ❖

        Plaintiff worked as a teacher in the Ocean City School District for more than twenty

years. Am. Compl. ⁋ 24. During that time, she served various teaching and administrative roles.

Id. Her employment included a Collective Bargaining Agreement (“CBA”) with the Ocean City

Administrators’ Association (“OCAA”). Id. ⁋ 25. Such agreement included, among other

things, a grievance process. Id.

        For more than ten years, Defendant Superintendent Kathleen Taylor (“Superintendent

Taylor” or “Taylor”) displayed an animus and hostility toward Plaintiff. Id. ⁋⁋ 26–35. In one

instance, Plaintiff had assisted a fellow member of the school in filing a grievance letter. Id. ⁋

29. Superintendent Taylor then required her to attend a meeting and warned her to stop



2
 On this motion to dismiss, the Court accepts as true the facts pled in the Complaint and
construes them in the light most favorable to Plaintiff. See Phillips v. Cty. of Allegheny, 515 F.3d
224, 231 (3d Cir. 2008).
“working against the District.” Id. In another instance, Taylor attempted to interfere with

Plaintiff’s appointment to the Ocean City Board of Education (“School Board” or “Board”) by

“requesting an unnecessary” vetting procedure. Id. ⁋ 33. In a third instance, Plaintiff alleged

that Taylor falsely accused her of running a for-profit business on school grounds and then wrote

a disciplinary letter against her. Id. ⁋ 34. In a fourth example, Taylor accused Plaintiff of

leaking confidential information from the School Board. Id. ⁋ 35.

       Taylor’s animus escalated following Plaintiff’s civil union with Lynn Petrozza in August

2013. Id. ⁋ 36. For example, Taylor initially denied their application of health benefits without

providing a reason for such denial. Id. ⁋ 40. In addition, Plaintiff claims that Taylor scrutinized

her administrative decisions, pressured her to resign her position as an Athletic Director, avoided

direct communication with her, and even moved Plaintiff’s office to the other side of the school.

Id. ⁋⁋ 43–46, 97. Plaintiff also alleges that Taylor “responded inappropriately” to an incident

involving Petrozza’s son. Id. ⁋ 49. Taylor allegedly failed to enforce district policy when a

support staff member exhibited predatory behavior toward Petrozza’s son. Id.

       Taylor’s supposed animus toward Plaintiff heightened again in 2014. In the fall, Plaintiff

became the Chair of the OCAA’s negotiation committee. Id. ⁋ 51. In this role, Plaintiff

negotiated with the School Board over the collective bargaining contracts. Id. ⁋ 53. Plaintiff

interacted with Taylor and the School Board’s counsel. Id. ⁋ 56. The School Board counsel

included Mark Toscano, Esq. and Jeffrey Caccase, Esq. of the Comegno Law Firm (collectively,

“Comegno Defendants”). Id.

       In 2015, as Chair of the OCAA negotiation committee, Plaintiff experienced another

series of difficulties. These difficulties formed the basis of the instant lawsuit. First, she states

that Superintendent Taylor and Comegno Defendants “did not want her involved in the
negotiations process.” Id. ⁋ 64. Next, she claims that Comegno Defendants leaked confidential

information and used such information to initiate a false investigation against her. Id. ⁋ 72.

Specifically, Mark Toscano informed Superintendent Taylor that he believed someone had

accessed Taylor’s e-mail in order to leak confidential information. Id. ⁋ 79. Comegno Law

Group then launched an investigation into Taylor’s school email account. Id. ⁋ 110.

       According to Plaintiff, the internal investigation was little more than a “bogus inquiry

into alleged misconduct.” Id. ⁋ 135. For example, Plaintiff claims Comegno Defendants knew

they had leaked the confidential information and hired Defendant DFDR Consulting (“DFDR

Consulting” or “DFDR”) to conduct an incomplete and faulty investigation. Id. ⁋ 156. The

investigation also omitted exculpatory evidence. Id. ⁋ 161. It lacked information about other

employees who were known to have unlawfully accessed Taylor’s computer. Id. ⁋ 155. It also

ignored information that showed the iPad used to hack Taylor’s emails had been missing since

October 2014. Id. ⁋ 162. Comegno Defendants then submitted these incomplete findings to the

Cape May County Prosecutor. Id. ⁋ 109. Plaintiff claims that Comegno Defendants hoped the

investigation would harm her. Id. ⁋ 109.

       On June 23, 2015, Plaintiff learned first-hand of the investigation when Taylor informed

her by telephone. Id. ⁋ 112. Then, on June 24, 2015, Plaintiff received a formal letter notifying

her that she was charged with unauthorized access of Taylor’s email and was therefore

suspended. Id. ⁋ 113. The letter also indicated that a hearing would take place regarding her

suspension on June 26, 2015.

       Plaintiff claims the June 26, 2015 meeting was prejudicial and coercive. First, Plaintiff

claims that her lawyer, Wayne Oppito, a representative selected by Defendants, did not represent

her interests. Id. ⁋ 116. In addition, because Oppito served as a representative of New Jersey
Principals and Supervisors Association (“NJPSA”), Plaintiff claims his role in the meeting

violated her CBA, which afforded her the right to select her own counsel for a meeting. Id. ⁋

121. Plaintiff also suggests Oppito was not prepared and made no effort to speak with her prior

to the meeting. Id. ⁋ 121. Finally, Oppito allegedly interrupted Plaintiff several times as she

answered Board questions. Id. ⁋ 129.

       Plaintiff describes other instances of prejudice from the June 26, 2015 meeting. For

example, Comegno Defendants threatened her pension. Id. ⁋ 132. To save her pension, Plaintiff

agreed to resign. Id. ⁋ 133. The final signed agreement stated that she would resign on August

1, 2015. Id. ⁋ 165. Several days after resigning, Plaintiff submitted a request to rescind this

prior agreement, but no one responded. Id. ⁋ 167.

       On August 4, 2015, the Cape May County Prosecutor formally charged Plaintiff for the

unauthorized access of Taylor’s email. Id. ⁋ 170. The criminal charges included second degree

official misconduct, third degree theft, and third degree computer-related theft. Id. Plaintiff

appeared in Court and was released on her own recognizance. Id. ⁋ 185. She then proceeded to

trial on September 26, 2017. Id. ⁋ 188. At trial, Plaintiff claimed Defendants “acted

inappropriately” and “attempt[ed] to influence testimony or statements.” Id. ⁋ 190. On

November 3, 2017, a jury acquitted Plaintiff of any criminal wrongdoing. Id. ⁋ 189.

       On June 20, 2017, Plaintiff filed suit against Superintendent Taylor, School Board,

Comegno Law Group, Mark Toscano, Esq., Jeffrey Caccese, Esq., and DFDR Consulting, LLC.

The Amended Complaint brings twelve causes of action. Counts I through VI claim violations

of 42 U.S.C. § 1983. Specifically, Counts I and II allege violations of Plaintiff’s substantive due

process rights under the Fourteenth Amendment. Counts III and IV similarly claim violations of

Plaintiff’s procedural due process rights. Counts V and VI claim violations of Plaintiff’s Fourth
Amendment rights, alleging malicious prosecution and conspiracy. Counts VII through XII are

New Jersey state causes of action. Count VII alleges violations pursuant to New Jersey Law

Against Discrimination (“NJLAD”), focusing on adverse treatment based upon Plaintiff’s sexual

orientation. Count VIII asserts a breach of contract claim against the Ocean City Board of

Education for violations of Plaintiff’s CBA. Count IX then alleges tortious interference against

Superintendent Taylor and Comegno Defendants. Count X claims intentional infliction of

emotional distress against all Defendants. Finally, Count XII claims loss of consortium on

behalf of Lynn Petrozza, Plaintiff’s partner.

       Defendants now move to dismiss the Amended Complaint. Specifically, Comegno

Defendants and DFDR Consulting argue that they are not state actors under Section 1983. As

such, they argue that the Court should dismiss all federal claims and decline to exercise

supplemental jurisdiction over the remaining state law claims. Relatedly, Defendant Taylor and

the Board (collectively, “City Defendants”) argue that Plaintiff has not suffered any

constitutional violations. City Defendants argue that Plaintiff’s substantive and procedural due

process claims fail as a matter of law. Specifically, Plaintiff has no substantive right to her

continued tenured employment. In addition, Plaintiff’s procedural rights were upheld during

both her suspension hearing and criminal trial. Finally, City Defendants argue that Plaintiff’s

Fourth Amendment claims must fail because attending a criminal trial is not a constitutional

seizure.



II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an action for failure

to state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts
accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a

motion to dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). It is

not for courts to decide at this point whether the non-moving party will succeed on the merits,

but “whether they should be afforded an opportunity to offer evidence in support of their

claims.” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). While

“detailed factual allegations” are not necessary, a “plaintiff's obligation to provide the grounds of

his entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

       In making this determination, the court conducts a three-part analysis. Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must “tak[e] note of the

elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Second,

the court should identify allegations that, “because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 679). “[T]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” do not suffice.

Id. at 131 (quoting Iqbal, 556 U.S. at 678). Finally, “where there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement for relief.” Id. (quoting Iqbal, 556 U.S. at 679). This plausibility

determination is a “context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Iqbal, 556 U.S. at 679. A complaint cannot survive a motion to

dismiss where a court can only infer that a claim is merely possible rather than plausible. Id.



III.      DISCUSSION

          Plaintiff makes several claims alleging violations of 42 U.S.C. § 1983. Plaintiff brings

these claims against three groups of Defendants: Superintendent Taylor and the School Board

(“City Defendants”); lawyers Toscano, Caccase, and the Comegno Law firm (“Comegno

Defendants”); and DFDR Consulting, the company hired to investigate the improper access of

Superintendent’s email. The Court first considers the Section 1983 claims (Counts I–VI) against

DFDR Consulting and Comegno Defendants.

       A. Plaintiff’s Federal Claims Against DFDR Consulting

          Plaintiff claims that DFDR violated 42 U.S.C. § 1983. This law “subjects to liability

those who deprive persons of federal constitutional or statutory rights ‘under color of any statute,

ordinance, regulation, custom, or usage’ of a state.” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir.

2005) (quoting 42 U.S.C. § 1983). “[A] plaintiff seeking to hold an individual liable

under § 1983 must establish that she was deprived of a federal constitutional or statutory right by

a state actor.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009). The issue before this Court is

whether DFDR is a state actor under Section 1983.

          1. Whether DFDR Consulting engaged in state action

          To establish one as being a state actor, “[t]he principal question at stake is whether there

is such a close nexus between the state and the challenged action that seemingly private behavior

may be fairly treated as that of the State itself.” Leshko, 423 F.3d at 339 (quoting Brentwood

Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)) (internal quotations
omitted). The Third Circuit has provided three broad tests to determine whether state action

exists:

          (1) [W]hether the private entity has exercised powers that are traditionally the
          exclusive prerogative of the state; (2) whether the private party has acted with the
          help of or in concert with state officials; and (3) whether the state has so far
          insinuated itself into a position of interdependence with the acting party that it
          must be recognized as a joint participant in the challenged activity.

Kach, 589 F.3d at 646 (quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1142 (3d. Cir.

1995)) (alterations and internal quotation marks omitted).

          Here, Plaintiff claims that DFDR gave knowingly false and incomplete information to the

Cape May County Prosecutor’s Office, and subsequently conspired to have Plaintiff arrested and

charged with crimes related to email access and theft. Plaintiff offers two arguments to allege

that DFDR is a state actor. First, Plaintiff argues that DFDR occupied a role traditionally

reserved by the state. Second, Plaintiff states that DFDR participated in the conspiracy and is

therefore a state actor under a joint participant theory. The Court carefully considers these

arguments and finds that both fail.

          First, DFDR is not a state actor simply because it engaged in information gathering and

dissemination with a state actor. Courts have consistently held that merely giving information to

state actors is insufficient to convert a private party into a state actor. See Braxton v. Lenhardt,

No. 12-5155, 2013 WL 3336685, at *7 (D.N.J. July 2, 2013) (finding no state action where a

private party “merely responded to what appeared to be a legitimate police request for

information regarding criminal activity”); see also Moldowan v. City of Warren, 578 F.3d 351,

399 (6th Cir. 2009) (“Providing information to the police, responding to questions about a crime,

and offering witness testimony at a criminal trial does not expose a private individual to liability

for actions take ‘under color of law.’”).
       Next, Plaintiff charges that DFDR must be a state actor because the investigation yielded

incomplete or false results. Contrary to Plaintiff’s assertion, the distribution of false statements

does not itself convert a private party to a state actor. See, e.g., Collins v. Christie, No. 06-4702,

2007 WL 2407105, at *4 & n.9 (E.D. Pa. 2007) (finding no state action on the basis of giving

statements to the police, even if knowingly false); Gilbert v. Feld, 788 F. Supp. 854, 860 (E.D.

Pa. 1992) (finding no state action where the complaint alleged that the private party provided the

District Attorney with “false and misleading information in order to instigate criminal charges

against plaintiff”). DFDR’s investigation and providing of information, even if assumed to be

false information, does not in and of itself make DFDR a state actor. Thus, Plaintiff’s first

argument asserting that DFDR is a state actor is unpersuasive.

       2. Whether DFDR engaged in a state conspiracy

       Plaintiff next claims that DFDR engaged in a broader conspiracy to violate her

constitutional rights and is thus a state actor under a joint participant theory. See Kach, 589 F.3d

at 646. Again, Plaintiff alleges that DFDR failed to conduct a complete investigation, leaked

false information for the purpose of harming her, and provided false and incomplete information

to the Cape May County Prosecutor. In Plaintiff’s view, DFDR colluded with the other

Defendants under color of state law and thus “act[ed] in concert and conspiracy.” Am. Compl.

⁋⁋ 222–23. The Court carefully considers this argument and finds it unconvincing.

       The law is well-settled that private actors may become state actors under a conspiracy-

based theory. As the Third Circuit explained, providing false information to a state actor,

coupled with a conspiracy to violate constitutional rights, can transform a private actor into

a state actor. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159 (3d Cir.

2010). Thus, in order to sustain a claim that DFDR acted in concert with the prosecutor, a
plaintiff “must assert facts from which a conspiratorial agreement can be inferred.” Id. at 178. A

satisfactory pleading will therefore provide “enough factual matter (taken as true) to suggest that

an agreement was made.” Id. (quoting Twombly, 550 U.S. at 556) (internal quotations omitted).

       Here, Plaintiff fails to plausibly allege that DFDR engaged in a conspiracy. Most

obviously, the Amended Complaint offers but a series of vague conclusions. For example, in her

claim of a conspiracy between DFDR and the Cape May County Prosecutor, Plaintiff provides

no specific factual allegations against DFDR. Instead, DFDR is lumped under the amorphous

umbrella of “Defendants,” who “act[ed] in concert and conspiracy, committed overt acts . . .

including deliberately fabricated evidence, suppressed and/or destroyed exculpatory evidence . . .

.” Am. Compl. ⁋⁋ 222–23. Not only do these allegations impermissibly group individual parties

vaguely as “Defendants,” see Vaughn v. Geo Grp., No. 18-10148, 2018 WL 3056066, at *3

(D.N.J. June 20, 2018), but the Amended Complaint does not plausibly allege the elements of a

conspiracy. See Great W. Mining, 615 F.3d at 178 (“[W]e do not consider any conclusory

allegations that there was ‘a corrupt conspiracy,’ ‘an agreement,’ or ‘an understanding in place

between the Defendants and the [government entity].’”). As such, the Amended Complaint,

much like the complaint in Great Western Mining, “sets forth merely a conclusory allegation of

agreement at some unspecified point, which does not supply adequate facts to show illegality.”

615 F.3d at 179 (quoting Twombly, 550 U.S. at 557) (internal quotations omitted). Thus,

Plaintiff’s second argument asserting that DFDR is a state actor fails.

       Because Plaintiff has not plausibly alleged that DFDR was a state actor under either

theory, DFDR cannot be liable under a Section 1983 claim. The Court therefore DISMISSES

Counts I through VI against DFDR.
   B. Plaintiff’s Federal Claims Against Comegno Defendants

       Plaintiff next argues that Comegno Defendants violated Section 1983 (Counts I–VI).

Much like the argument against DFDR, Plaintiff offers two theories to suggest that Comegno

Defendants are state actors under Section 1983. First, Plaintiff suggests that Comegno

Defendants engaged in state action by serving as counsel for the School Board. Second, Plaintiff

states that Comegno Defendants participated in the conspiracy and are therefore state actors

under a joint participant theory. Again, the Court considers whether Plaintiff plausibly alleges

that the Defendants at issue are state actors under Section 1983.

       1. Whether Comegno Defendants engaged in state action

       The Supreme Court has held that lawyers are not state actor “under color of state law”

within the meaning of Section 1983 simply because they are “officers of the Court.” Polk Cty. v.

Dodson, 454 U.S. 312, 318–19 (1981). Further, the Third Circuit explained,

       [a]lthough states license lawyers to practice, and although lawyers are deemed
       “officers of the court,” this is an insufficient basis for concluding that lawyers act
       under color of state law for the purposes of 42 U.S.C. § 1983. Liability under 42
       U.S.C. § 1983 cannot be predicated solely on the state’s licensing of attorneys.
       Participation in a highly regulated profession does not convert a lawyer’s every
       action into an act of the State or an act under color of state law.

Henderson v. Fisher, 631 F.2d 1115, 1119 (3d Cir. 1980) (per curiam) (citing Jackson v. Metro.

Edison Co., 419 U.S. 345, 355 (1974); see also Steward v. Meeker, 459 F.2d 669, 669–

70 (3d Cir. 1972) (private attorney was not a state actor under Section 1983).

       Contrary to Plaintiff’s assertion, Comegno Defendants are not state actors simply by

acting as counsel for the Board. Simply serving as an “officer of the Court” for a state actor does

not transform a private attorney into a state actor. Polk Cty., 454 U.S. at 318. Thus, Plaintiff’s

first argument asserting that Comegno Defendants are state actors is unsupported and thus, fails.

       2. Whether Comegno Defendants engaged in conspiracy
       Plaintiff next charges that Comegno Defendants engaged in a state-sponsored conspiracy.

Specifically, she claims that Comegno Defendants deliberately fabricated evidence and

suppressed and/or destroyed evidence. Am. Compl. ⁋⁋ 222–23. Plaintiff also states that

Comegno Defendants initiated an investigation with the Cape May County Prosecutor “with the

intent to harm Lentz . . . .” Id. ⁋⁋ 109, 159–60. The Court carefully considers Plaintiff’s state-

actor argument and finds it unconvincing.

       An attorney “may be held liable under section 1983 only if they have engaged in ‘joint

activity’ with” those Defendants who in fact are state actors. Hoai v. Vo, 935 F.2d 308, 313 n.5

(D.C. Cir. 1991). “[T]o properly plead an unconstitutional conspiracy, a plaintiff must assert

facts from which a conspiratorial agreement can be inferred.” Great W. Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010). A conspiracy is not parallel conduct by

different parties; it must embody, at its heart, “an agreement between the defendants and state

officials—a ‘meeting of the minds’—to violate the plaintiff's rights.” Chambers v. Phila. Media

Network, No. 11–6589, 2013 WL 4857995, at *3 (E.D. Pa. Sept. 12, 2013) (internal citations

omitted). And the law is clear that the plaintiff must plead more than legal conclusions of a

conspiracy or agreement. Rather, for his complaint to survive a motion to dismiss, he must plead

“‘enough factual matter (taken as true) to suggest that an agreement was made,’ in other words,

‘plausible grounds to infer an agreement.’” Great W. Mining, 615 F.3d at 178 (quoting

Twombly, 550 U.S. at 556).

       Similar to the claims made against DFDR, the claims against Comegno Defendants are

conclusory. Comegno Defendants are impermissibly lumped together, and the Amended

Complaint fails to provide facts alleging a conspiracy. Most obviously, Plaintiff alleges no facts

to support any meeting of the minds. See Great W. Mining, 615 F.3d at 178–79 (“Great Western
has failed to allege except in general terms the approximate time when the agreement was made,

the specific parties to the agreement (i.e., which judges), the period of the conspiracy, or the

object of the conspiracy.”); see also, e.g., Shearin v. E.F. Hutton Grp., Inc., 885 F.2d 1162, 1166

(3d Cir. 1989) (“To plead conspiracy adequately, a plaintiff must set forth allegations that

address the period of the conspiracy, the object of the conspiracy, and the certain actions of the

alleged conspirators taken to achieve that purpose.”), abrogated on other grounds by Beck v.

Prupis, 529 U.S. 494 (2000). Thus, Plaintiff’s second argument asserting that Comegno

Defendants are state actors is unsupported and fails.

       Because Plaintiff has not plausibly alleged that Comegno Defendants are state actors

under either theory, Comegno Defendants cannot be liable under any Section 1983 claims. The

Court therefore DISMISSES Counts I through VI against Comegno Defendants.


   C. Plaintiff’s Federal Claims Against City Defendants

       Plaintiff next claims that Superintendent Taylor and the Board (collectively “City

Defendants”) violated Section 1983. Specifically, Plaintiff alleges substantive and procedural

due process violations under the Fourteenth Amendment. She also claims that City Defendants

violated her Fourth Amendment rights by maliciously prosecuting and conspiring against her.

Because City Defendants are state actors under Section 1983, the Court first considers the issue

of qualified immunity.


       1. Qualified immunity

       City Defendants seek shelter from Plaintiff’s Section 1983 claims under the doctrine of

qualified immunity.
       Qualified immunity shields officials “from liability from civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). This

analysis is two-fold, which the Court may address in any order. First, the court is to assess

whether the facts as adduced by the plaintiff amount to a constitutional violation. If this test is

met, the court then determines whether the right is “clearly established.” Saucier v. Katz, 533

U.S. 194, 200–01 (2001); Kopec v. Tate, 361 F.3d 772, 775–76 (3d Cir. 2004). In other words,

before engaging in a determination of whether a right is clearly established, the court may

determine whether a constitutional violation has occurred, because “[i]f the plaintiff fails to make

out a constitutional violation, the qualified immunity inquiry is at an end; the [official] is entitled

to immunity.” Id. at 776 (quoting Bennett v. Murphy, 274 F.3d 133, 136 (3d Cir. 2002)). As to

the second prong of the qualified immunity analysis, the Supreme Court has determined that

such a finding hinges on “whether it would be clear to a reasonable [official] that his conduct

was unlawful in the situation he confronted.” Saucier, 533 U.S. at 202.

       2. Plaintiff’s Fourth Amendment claims against City Defendants

       Plaintiff claims City Defendants violated her Fourth Amendment protections by

maliciously prosecution and conspiracy. City Defendants, however, argue that Plaintiff’s arrest

and subsequent trial did not violate her Fourth Amendment rights. This Court carefully

considers the argument and finds that Plaintiff failed to plausible allege any Fourth Amendment

violation.

       The Fourth Amendment provides: “The right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and

no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and
particularly describing the place to be searched, and the persons or things to be seized.” U.S.

Const. amend. IV. A “seizure” is defined generally to occur “only when there is a governmental

termination of freedom of movement through means intentionally applied.” Brower v. Cty. of

Inyo, 489 U.S. 593, 596–97 (1989).

       The Third Circuit has carefully considered whether restrictions surrounding a plaintiff’s

arrest rise to the level of a Fourth Amendment seizure. The Circuit adopts a seemingly

bifurcated approach. On one hand, the court has found a seizure when a plaintiff is arrested and

“subjected to significant pretrial restrictions.” DiBella v. Borough of Beachwood, 407 F.3d 599,

603 (3d Cir. 2005) (citing Gallo v. City of Phila., 161 F.3d 217, 218 (1998)). In Gallo v. City of

Philadelphia, the court found a seizure existed and noted the additional restrictions that

accompanied plaintiff’s arrest. 161 F.3d at 222–25. These included a $10,000 bond, a two-state

travel restriction, weekly pre-trial services meetings, and mandatory attendance at all court

hearings including the trial and arraignment. Id. In a lengthy opinion, the court explained that

“[a]lthough it [wa]s a close question . . . these restrictions amounted to a seizure.” Id. at 222. On

the other hand, the court has found there to be no seizure when a plaintiff did not have to post

bail, had no travel restrictions, and did not have to engage in pre-trial services. See DiBella, 407

F.3d at 603; see also Holmes v. McGuigan, 184 F. App’x 149, 151–52 (3d Cir. 2006) (finding no

seizure where “the only deprivation of liberty that resulted from [plaintiff’s] traffic citation was

the requirement that she appear in court . . . . [H]aving to defend oneself against a speeding ticket

is not a seizure.”); Mantz v. Chain, 239 F. Supp. 2d 486, 503 (D.N.J. 2002). The Court must

therefore consider how the alleged restrictions in this case line up on the Gallo-DiBella

spectrum.
        Here, Plaintiff clearly falls within the latter category of cases and therefore fails to

plausibly allege a Fourth Amendment seizure. For example, Plaintiff does not appear to suffer

any serious restrictions. The Amended Complaint makes no mention of any formal arrest, bail,

travel restrictions, or pre-trial services. Relatedly, her claims are drastically different from those

restrictions in Gallo—and even there, the court noted that it was a “close question” in finding a

Fourth Amendment seizure. 161 F.3d at 222; see also Colbert v. Angstadt, 169 F. Supp. 2d 352,

356 (E.D. Pa. 2001) (finding no seizure where “no [pre-trial]” restrictions were imposed on

[plaintiff's] liberty “other than the legal obligation to appear in court at a future date”); Bristow v.

Clevenger, 80 F. Supp. 2d 421, 430 (M.D. Pa. 2000) (concluding that the obligation to attend

court hearings did not effect a “seizure” where plaintiff was not required to post bail and did not

have his “freedom of movement . . . confined to any geographic area”). Plaintiff at most merely

had to attend her criminal trial.

        Because Plaintiff has failed to plausibly allege a Fourth Amendment seizure within her

Section 1983 malicious prosecution claim, the Court DISMISSES Counts V and VI against City

Defendants.

        3. Plaintiff’s due process claims against City Defendants

        Plaintiff next alleges that City Defendants violated her substantive and procedural due

process rights under the Fourteenth Amendment. Specifically, Plaintiff charges that her

suspension violated her property interest in continued tenured employment. Am. Compl. ⁋ 201.

Plaintiff also claims that City Defendants failed to provide her notice and an opportunity to be

heard. Like the malicious prosecution claims above, Plaintiff fails to allege a substantive or

procedural due process violation.

                a. Plaintiff’s substantive due process claims
       The Due Process Clause of the Fourteenth Amendment provides that no state shall

“deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV. While on its face this constitutional provision speaks to the adequacy of state

procedures, the Supreme Court has held that the clause also has a substantive component. See,

e.g., Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846–47 (1992) (“[I]t is settled that

the due process clause of the Fourteenth Amendment applies to matters of substantive law as

well as to matters of procedure.” (quoting Whitney v. California, 274 U.S. 357, 373 (1927)

(Brandeis, J., concurring))).

       Here, even treating all of Plaintiff’s allegations as true, and liberally construing the

Amended Complaint in her favor, her substantive due process claim fails as a matter of law. The

case law clearly shows that Plaintiff has no property interest in her employment with the Board.

For example, in Bishop v. Wood, the Supreme Court explained,

       [t]he federal court is not the appropriate forum in which to review the multitude of
       personnel decisions that are made daily by public agencies. We must accept the
       harsh fact that numerous individual mistakes are inevitable in the day-to-day
       administration of our affairs. The United States Constitution cannot feasibly be
       construed to require federal judicial review for every such error . . . . The Due
       Process Clause of the Fourteenth Amendment is not a guarantee against incorrect
       or ill-advised personnel decisions.

426 U.S. 341, 359–60 (1976). In interpreting this language, the Third Circuit held that tenured

public employment is not a protected interest entitled to substantive due process protection. See

Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d Cir. 2000). The Third Circuit explained,

“tenured public employment is a wholly state-created contract right; it bears little resemblance to

other rights and property interests that have been deemed fundamental under the Constitution.”
Id. at 143. Not only have other circuit courts upheld this position,3 but this Court has similarly

held that substantive due process does not protect continued tenured employment. See Goode v.

Camden City Sch. Dist., No. 16-3936, 2017 WL 65146, at *4 (D.N.J. May 24, 2017) (“Plaintiffs’

claim that substantive due process protects their continued tenured employment . . . is not well

taken.”).

       Because continued tenured employment is not a property interest protected by the

Fourteenth Amendment, Lentz substantive due process claim is futile. The Court therefore

DISMISSES WITH PREJUDICE counts I and II against all defendants.

               b. Plaintiff’s procedural due process claims against the City Defendants

       Plaintiff next claims that City Defendants violated her procedural due process rights.

Plaintiff focuses on two encounters. First, she argues that her suspension hearing lacked both

notice and an opportunity to be heard. Second, she argues that City Defendants fabricated and

withheld evidence to undermine her criminal trial. The issue is therefore whether Plaintiff

plausibly alleges a Fourteenth Amendment violation in either instance.




3
  See Singleton v. Cecil, 176 F.3d 419, 425–26 (8th Cir. 1999) (en banc) (“[A] public employee’s
interest in continued employment with a governmental employer is not so ‘fundamental’ as to be
protected by substantive due process.”); McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994) (en
banc) (“[E]mployment rights . . . are not ‘fundamental’ rights created by the Constitution . . . .”);
Local 342, Long Island Pub. Serv. Emps. v. Town Bd. of Huntington, 31 F.3d 1191, 1196 (2d Cir.
1994) (“We do not think, however, that simple, state-law contractual rights, without more, are
worthy of substantive due process protection.”); Sutton v. Cleveland Bd. of Educ., 958 F.2d 1339,
1350 (6th Cir. 1992) (“[P]laintiffs’ state-created right to tenured employment lacks substantive due
process protection.”); Huang v. Bd. of Governors of Univ. of N.C., 902 F.2d 1134, 1142 n.10 (4th Cir.
1990) (stating that a professor’s entitlement to position in university department “is essentially a
state law contract right, not a fundamental interest embodied in the Constitution”); see also Lum
v. Jensen, 876 F.2d 1385, 1389 (9th Cir. 1989) (finding “no clearly established constitutional right to
substantive due process protection of continued public employment”); Kauth v. Hartford Ins. Co.
of Illinois, 852 F.2d 951, 958 (7th Cir. 1988) (“[I]n cases where the plaintiff complains that he has
been unreasonably deprived of a state-created property interest . . . the plaintiff has not stated a
substantive due process claim.”).
       The Fourteenth Amendment provides that a state may not “deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV. A procedural due

process analysis involves a two-step inquiry: (1) whether the complaining party has been

deprived of a protected liberty or property interest, and (2) if so, whether the state’s procedures

comport with due process. Hill v. Borough of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006). An

essential principle of due process is that a deprivation of life, liberty, or property “be preceded by

notice and opportunity for hearing appropriate to the nature of the case.” Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950). The Supreme Court described “the root

requirement” of the Due Process Clause as being “that an individual be given an opportunity for

a hearing before he is deprived of any significant property interest.” Boddie v. Connecticut, 401

U.S. 371, 379 (1971) (emphasis in original); see Bell v. Burson, 402 U.S. 535, 542 (1971).

                        i. Plaintiff’s suspension

       Plaintiff claims the events surrounding her suspension violated her due process rights.

For example, she alleges that the Board failed to provide her adequate notice and an opportunity

to be heard. City Defendants, however, argue that the Board provided sufficient procedures.

       The Supreme Court held that a disciplinary hearing for the purposes of procedural due

process “though necessary, need not be elaborate.” Cleveland Bd. of Educ. v. Loudermill, 470

U.S. 532, 545 (1985). The Court explained, “In general, something less than a full evidentiary

hearing is sufficient prior to adverse administrative action.” Id. (citing cases). A claim must

therefore allege either inadequate notice or no opportunity to respond. See Friendly, “Some Kind

of Hearing,” 123 U. Pa. L. Rev. 1267, 1281 (1975). In addition, the Supreme Court has

determined that a tenured public employee is entitled to oral or written notice of the charges

against him, an explanation of the employer’s evidence, and an opportunity to present his side of
the story. See Arnett v. Kennedy, 416 U.S. 134, 170–71, 195–96 (1974), overruled in part by,

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985); see also Goss v. Lopez, 419 U.S.

565, 581 (1975).

       The Third Circuit provides additional guidance on the due process owed in an

employment context. For example, where there are substantial post-deprivation remedies, pre-

termination due process only requires notice, explanation of the charges, and an opportunity to

respond. See McDaniels v. Flick, 59 F.3d 446, 456 (3d Cir. 1995); see also Jefferson v. Jefferson

Cty. Pub. Sch. Sys., 360 F.3d 583, 587 (6th Cir. 2004). This Court must therefore consider, as a

threshold matter, the post-deprivation remedies available to Plaintiff. If the Court considers

these remedies to be substantial, Plaintiff is entitled to procedural due process protections

consistent with the Supreme Court’s guidance, i.e. notice, an explanation of charges, and an

opportunity to respond. 59 F.3d at 456.

       The remedies available to Plaintiff stem from the New Jersey Tenured Employee Hearing

Law (“TEHL”).4 The Court finds that this statute provides substantial protections for post-

deprivation remedies.5 For example, the TEHL protects a tenured employee with a hearing

before a third-party arbitrator before any termination or removal of tenure. Id. The TEHL

further protects tenured employees, like Plaintiff, from dismissal or reduction in salary, except

where inefficiency, incapacity, unbecoming conduct, or just cause is demonstrated following a

hearing before a third-party arbitrator. Id. As the court explained in Emri, “the post-deprivation




4
  N.J.S.A. § 18A:6–10, et seq.
5
  The Court considers the remedies under the TEHL to support the proposition that the Board
owed Plaintiff only general notice and an opportunity to be heard. Plaintiff is not entitled to any
of the discussed TEHL protections because she resigned during her suspension hearing and
therefore waived any post-termination rights under this statute. See Dykes v. Se. Pa. Transp.
Auth., 68 F.3d 1564 (3d Cir. 1995).
procedures afforded by New Jersey law are meaningful and substantial.” Emri v. Evesham Twp.

Bd. of Educ., 327 F. Supp. 2d 463, 473 (D.N.J. 2004). These substantial protections suggest that

the Board only owed Plaintiff general notice and an opportunity to be heard. See Cleveland Bd.

of Educ. v. Loudermill, 470 U.S. 532, 538 (1985); Bradley v. Pittsburgh Bd. of Educ., 913 F.2d

1064, 1077 (3d Cir. 1990). The Court therefore turns back to the factual allegations in the

Amended Complaint.

       The Board provided Plaintiff sufficient notice and therefore did not violate due process

protections. For example, the June 24, 2015 letter provided her with the pending hearing and

allegations. Am. Compl. ⁋ 113. As such, it “notif[ied] her that she was charged with the

unauthorized access of Taylor’s email . . . and was therefore suspended.” Id. The letter further

indicated a hearing would occur on June 26, 2015, and that she would be accompanied by

counsel. Id. Not only does this notification appear consistent with the Supreme Court’s

guidance in Loudermill, 470 U.S. at 545, but the letter does not contradict Plaintiff’s protections

within her CBA. For example, Article IV, Section I states that “Whenever any member is asked

to appear by the Superintendent, Board or any committee or member thereof, concerning any

matter which could adversely affect the continuation of that member[’s] . . . employment, . . .

he/she shall be given written notice of the reasons for such meeting.” [Doc. No. 43-1].

       Plaintiff next claims that the June 26, 2015 meeting did not provide her an adequate

opportunity to be heard. Specifically, she alleges that Wayne Oppito, Esq. acted as a

representative of the New Jersey Principals and Supervisors Association (NJPSA) and not on her

behalf as a lawyer. Id. ⁋ 117. Plaintiff’s related argument challenging Oppito’s representation

has little bearing on her due process claim. For example, neither the Supreme Court’s guidance

in Loudermill nor the CBA indicate that Plaintiff required a lawyer in her suspension hearing.
Instead, Plaintiff appears to conflate a claim for breach of the duty of fair representation with a

procedural due process claim. See Dykes, 68 F.3d at 1572 (“If a public employee believes that

the grievance process was defective, he may seek relief available under state law.”). Again, the

general process owed to Plaintiff required only general notice and a hearing. While she clearly

was dissatisfied with Oppito’s representation, Plaintiff offers no legal basis to support her

argument that the Board owed her representation in the suspension hearing. As such, the factual

allegations against Oppito, without more, fail to allege a procedural due process violation.

          City Defendants clearly provided Plaintiff a fair opportunity to be heard. Plaintiff again

admits that she participated in the hearing process. The facts alleged within the Complaint

further show that Plaintiff had an opportunity to be heard. For example, she spoke at these

hearings and answered questions. She also had the opportunity to make a considered decision

before resigning. Taken collectively, the process afforded to her appears wholly consistent the

process described by the Supreme Court. Most obviously, the Board provided her with notice

and an explanation of the charges. In addition, she appeared in the hearing and had opportunity

to ask and answer questions. See McDaniels, 59 F.3d at 456. As the Court explained in

Loudermill, “To require more than this prior to termination would intrude to an unwarranted

extent on the government’s interest in quickly removing an unsatisfactory employee.” 470 U.S.

at 546.

          Because Plaintiff had both sufficient notice and an opportunity to be heard, the Court

finds that Plaintiff fails to allege a constitutional violation surrounding her suspension.

                         ii. Plaintiff’s criminal trial

          The Court now considers Plaintiff’s second charge of procedural due process violations.

Specifically, Plaintiff claims that her procedural due process rights were violated at her criminal
trial. She states that Defendants deliberately fabricated, suppressed, and destroyed exculpatory

evidence, and thereby violated Plaintiff’s rights to a fair trial. Am. Compl. ⁋ 215. The Cape

May County Prosecutor submitted the criminal complaint based “solely on the allegations and

incomplete investigations” of Defendants. Id. ⁋ 156. Again, the Court finds that Plaintiff fails to

plausibly allege a constitutional violation for fabricating evidence to prejudice her criminal trial.

       To state a successful Section 1983 claim for knowingly falsified evidence, a plaintiff

must show “a reasonable likelihood that, absent that fabricated evidence, [she] would not have

been criminally charged,” Black v. Montgomery Cty., 835 F.3d 358, 371 (3d Cir. 2016), or

convicted, Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014). Similarly, to succeed on her

claim for suppression of evidence, a plaintiff would have to show that the defendants failed to

promptly disclose the fabrication of material, exculpatory evidence. This “reasonable

likelihood” standard “requires that a plaintiff draw a ‘meaningful connection’ between [his] due

process injury and the use of fabricated evidence against [him].” Black, 835 F.3d at 372.

Finally, to sustain such a claim there must be “persuasive evidence supporting a conclusion that

the proponents of the evidence [were] aware that the evidence is incorrect or that the evidence

[was] offered in bad faith.” Boseman v. Upper Providence Twp., 680 F. App’x 65, 70 (3d Cir.

2017) (quoting Black, 835 F.3d at 372). Allegations generally describing such evidence must be

present in a pleading to survive a motion to dismiss. Id.

       Here, Plaintiff fails to plausibly allege procedural due process violations stemming from

her criminal trial. While Plaintiff is correct that this Circuit may recognize a claim for

procedural due process post-criminal acquittal, Black, 835 F.3d at 372, she cannot make such

claim with overly vague and conclusory allegations. Again, the Amended Complaint at issue

states that Defendants “gave false information to the Cape May County Prosecutor’s Office . . .
fabricated a leak and made false criminal accusation[s] . . . for the sole purpose of harming

[Plaintiff].” Am. Compl. ⁋⁋ 16, 19. This grouping of Defendants erodes any specific factual

allegations against each Defendant. See Vaughn v. Geo Grp., No. 18-10148, 2018 WL 3056066,

at *3 (D.N.J. June 20, 2018) (explaining that “conclusory allegations against [d]efendants as a

group,” which “fail to allege the personal involvement” of the defendants are insufficient to

survive a motion to dismiss; when “a number of different defendants are named in a complaint,”

plaintiff must specify “which [d]efendants engaged in what wrongful conduct,” or else the

pleading is an impermissibly vague group pleading (citations omitted)). This Court will not

impute generalized allegations onto specific Defendants.

       This claim further fails because Plaintiff fails to adduce facts that suggest a “meaningful

connection” between the injury and the fabricated evidence against her. As the court explained

in Boseman, this is a heightened requirement, “so significant that it could have affected the

outcome of the criminal case.” Black, 835 F.3d at 372 (quoting Halsey, 750 F.3d at 295).

Plaintiff’s Amended Complaint falls woefully short of this standard. For example, she claims

that Superintendent Taylor “did not work with the District’s IT department” during the

investigation. Am. Compl. ⁋ 148. She further states that Taylor “failed to inform the Prosecutor

that she had lost two iPads during the 2014/2015 school year.” Id. ⁋ 163. Even viewed in a light

most favorable to her, these allegations are not “persuasive evidence” supporting a conclusion of

bad faith. Boseman, 680 F. App’x at 70. Relatedly, this Court finds the general allegation that

City Defendants “acted inappropriately” at trial in order to “influence testimony” to be

impermissibly vague and conclusory.

       Because Plaintiff fails to plausibly allege a procedural due process violation, the Court

DISMISSES Count III against City Defendants. Further, because the claim of conspiracy is
founded on the same insufficient allegations in Count III, the Court DISMISSES Count IV

against City Defendants.

      D. Plaintiff’s Remaining State Law Claims Against All Defendants

         This Court declines to exercise jurisdiction over the remaining state law claims. See 28

U.S.C. § 1367(c)(3) (providing that a district court has discretion to decline to exercise

supplemental jurisdiction over state law claims if the court “has dismissed all claims over which

it has original jurisdiction”); Maio v. Aetna, Inc., 221 F.3d 472, 480 n.6 (3d Cir. 2000); see also

Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (“[W]here the claim over which the district

court has original jurisdiction is dismissed before trial, the district court must decline to decide

the pendent state claims unless considerations of judicial economy, convenience, and fairness to

the parties provide an affirmative justification for doing so.”). Having dismissed the Section

1983 claims, no federal law claims remain against any Defendants. Nor are there any affirmative

justifications to retain supplemental jurisdiction over the remaining claims. The Court therefore

DISMISSES Counts VII, VIII, IX, X, XI, XII against all Defendants.

IV.      CONCLUSION

         For the reasons discussed above, the pending motions to dismiss [Doc. Nos. 46, 49, 50]

are GRANTED, and arguments regarding summary judgment within Defendant Kathleen Taylor

and Ocean City Board of Education’s Motion [Doc. No. 46] are DISMISSED AS MOOT.

Plaintiffs’ Amended Complaint is DISMISSED. Counts I and II are DISMISSED WITH

PREJUDICE. Plaintiff may amend her complaint within fourteen (14) days, consistent with

this Opinion. An Order will follow.



Dated: _3/8/2019______                                                 s/ Robert B. Kugler
                                                                       ROBERT B. KUGLER
United States District Judge
